Exhibit 10.1
Execution Copy
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     This AMENDED AND RESTATED EMPLOYMENT AGREEMENT, dated as of November 10,
2008, is by and between R.H. Donnelley Corporation, a Delaware corporation (the
“Company”), and Robert J. Bush (the “Executive”) (hereinafter this “Agreement”).
     WHEREAS, Executive previously served as Senior Vice President, General
Counsel and Corporate Secretary of the Company under the terms of an Employment
Agreement, dated January 1, 2001, as amended on February 27, 2001 (the “Prior
Agreement”); and
     WHEREAS, effective April 16, 2008, Executive ceased serving in his prior
position and transitioned to an operational role within the Company and the
Company now wishes to appoint Executive as the Interim Controller and Interim
Chief Accounting Officer, and Executive wishes to accept such appointment; and
     WHEREAS, both parties wish to continue the employment relationship on the
terms and conditions set forth in this Agreement, and to replace the Prior
Agreement with this Agreement; and
     WHEREAS, the Compensation and Benefits Committee of the Board of Directors
of the Company (the “Committee”) has authorized the Company’s execution of this
Agreement; and
     NOW, THEREFORE, in consideration of the premises and mutual covenants
contained herein and for other good and valuable consideration, the validity and
sufficiency of which is hereby acknowledged, the parties agree as follows:
     1. Term of Employment. Executive shall be employed by the Company
commencing on the date of this Agreement (the “Commencement Date”) and
continuing until the latest date the Company files the 2008 Annual Reports on
Form 10-K for each of R.H. Donnelley Corporation, Dex Media, Inc, and Dex Media
West LLC with the Securities and Exchange Commission and furnishes/posts the
2008 Condensed Consolidated Financial Statements for each of R. H. Donnelley
Inc. and Dex Media East LLC, as required by the respective bank credit
agreement, but in any case no later than March 31, 2009, unless otherwise
expressly agreed by Executive and the Company (the “Financial Statement Filing
Date”), unless the employment relationship is earlier terminated as provided in
Section 7 of this Agreement (the “Employment Term”).
     2. Position.
          (a) Effective as of November 21, 2008, Executive shall serve as an
executive officer in the position of Interim Controller and Interim Chief
Accounting Officer of the Company and, at the Company’s discretion, any of its
subsidiaries.
          (b) During the Employment Term, Executive will devote his best efforts
to the performance of his duties hereunder and will not engage in any other
business, profession or

 



--------------------------------------------------------------------------------



 



occupation for compensation or otherwise which would conflict with the rendition
of such services either directly or indirectly, without the prior written
consent of the Board; provided that nothing herein shall be deemed to preclude
Executive from serving on business, civic or charitable boards or committees, as
long as such activities do not materially interfere with the performance of
Executive’s duties hereunder. The Company acknowledges that Executive is in the
process of seeking new employment as a general counsel. During the Employment
Term, Executive shall not be precluded from (i) continuing any discussions with
potential employers that he has been in contact with, or otherwise made aware
of, prior to the Commencement Date or (ii) responding to calls or other
inquiries that arise during the Employment Term; provided, however, Executive
shall not initiate any new search efforts on his own behalf during the
Employment Term.
     3. Base Salary. During the Employment Term, the Company shall pay Executive
an annualized base salary (“Base Salary”) of $240,000, payable in accordance
with the payroll and personnel practices of the Company from time to time.
     4. Employee Benefits. During the Employment Term, Executive shall be
eligible for employee benefits (including fringe benefits, vacation, pension and
profit sharing plan participation and life, health, accident and disability
insurance) substantially comparable to those he enjoys immediately prior to the
Commencement Date.
     5. Business Expenses. Reasonable travel, entertainment and other business
expenses incurred by Executive in the performance of his duties hereunder shall
be reimbursed by the Company in accordance with Company policies from time to
time. Provided that all such reimbursements shall be made by March 15 of the
year following the year in which the expenses were incurred.
     6. Additional Compensation.
          (a) Severance and Deferred Compensation Payments. On January 5, 2009,
the Company shall pay to Executive in a lump sum an amount equal to the sum of
(i) one million twenty-thousand dollars ($1,020,000) plus (ii) the entire
balance of Executive’s accounts under the Company’s Deferred Compensation Plan
as of December 31, 2008 (the “January 2009 Payment”). The January 5, 2009
Payment, which has been elected in accordance with IRS Notice 2007-86, shall be
paid without regard to whether Executive has separated from service with the
Company. Payment under clause 6(a)(i) is subject to Executive’s compliance with
Section 8 of this Agreement. The parties agree that this Section 6(a) supersedes
all prior agreements between the parties with regard to the amount, time and
form of payment of any and all cash severance payments and the time and form of
payment of any and all deferred compensation benefits (other than benefits, if
any, payable under the R.H. Donnelley Pension Benefit Equalization Plan),
including the provisions of the Company’s Deferred Compensation Plan and
Executive’s deferral elections thereunder and that, except as expressly provided
in Sections 7(c) or (d) below (regarding reimbursement of COBRA costs and the
costs of obtaining comparable term life insurance coverage for a specified
period of time) and except as provided under the R.H. Donnelley Pension Benefit
Equalization Plan, the payments called for under this Section 6(a) will satisfy
in full any obligations the Company may have to pay severance and

2



--------------------------------------------------------------------------------



 



deferred compensation benefits to Executive and the Company shall have no such
obligations thereafter.
          (b) Pro Rata Bonus. In consideration for his service as Senior Vice
President, General Counsel and Corporate Secretary, the Compensation and
Benefits Committee of the Board of Directors (the “Compensation Committee”)
shall exercise its discretion, as allowed under Section 4 of Executive’s Award
Agreement, dated March 30, 2007, to provide Executive a pro rata bonus (“Pro
Rata Bonus”) under the Annual Incentive Plan (“AIP”) equal to the product of (i)
$255,000, (ii) the AIP payout factor (expressed as a percentage) approved by the
Compensation Committee applicable to all executive officers for the 2008 fiscal
year and (iii) 0.50. The Pro Rata Bonus is payable in lump sum when such awards
under the AIP are generally distributed to current employees for the 2008 fiscal
year, but no later than March 15, 2009; provided, however, that nothing in this
Section 6(b) shall prevent the Compensation Committee from exercising its full
discretion as described in the 2005 Plan in awarding, reducing, or refraining
from awarding an annual bonus to Executive based upon the same factors
consistently applied to other currently employed executives at a senior level
comparable to Executive’s prior position as General Counsel. The Pro Rata Bonus
shall be paid without regard to whether Executive has separated from service
with the Company, except that in the event that Executive terminates his
employment voluntarily before the end of the Employment Term pursuant to
Section 7(b), then Executive agrees that he shall forfeit the Pro Rata Bonus
payable under this Section 6(b).
          (c) Bonus for Project ACT. In consideration of his service as
Executive Sponsor of Project ACT through October 31, 2008, Executive shall be
eligible to receive a special bonus of up to $40,000 payable in lump sum at the
conclusion of the Project (but in no event later than March 31, 2009) in the
event that the Company realizes the financial and other objectives of Project
ACT, as determined in the reasonable discretion of the Chairman and Chief
Executive Officer of the Company. In the event that Executive terminates his
employment voluntarily before the end of the Employment Term pursuant to
Section 7(b), then Executive agrees that he shall forfeit the Project ACT bonus
payable under this Section 6(c).
          (d) Additional Bonus. Executive also shall be eligible to receive a
special bonus equal to the product of (i) $120,000 and (ii) the AIP payout
factor (expressed as a percentage) approved by the Compensation Committee
applicable to all executive officers for the 2008 fiscal year (“Additional
Bonus”), payable in a lump sum on the later of (i) the date such awards are
generally distributed to AIP participants or (ii) ten (10) business days
following the Financial Statement Filing Date; provided, however, that in all
cases the Additional Bonus will be paid on or before April 15, 2009. In the
event that Executive terminates his employment voluntarily before the end of the
Employment Term pursuant to Section 7(b), or the Company terminates Executive’s
employment for cause under Section 7(a), then Executive agrees that he shall
forfeit the Additional Bonus payable under this Section 6(d). Executive will not
be eligible to participate in the AIP or any other bonus program for 2009.
     7. Termination of Employment. Executive’s employment shall terminate
(“Termination”) hereunder on the Financial Statement Filing Date, unless it is
earlier terminated by Executive or the Company in accordance with this
Section 7. Following Termination,

3



--------------------------------------------------------------------------------



 



Executive’s entitlements hereunder shall be as set forth in this Section 7.
          (a) For Cause by the Company. The Company may terminate Executive’s
employment for Cause immediately upon written notice to Executive. In such
event, Executive shall be entitled to receive his Base Salary through the date
of Termination. Executive shall not be entitled to any further compensation or
severance payments, except for those payments and benefits set forth in
Sections 6(a), (b) and (c) and Section 7(d) of this Agreement, to which he will
remain entitled. All other benefits due Executive following the Termination
shall be determined in accordance with the plans, policies and practices of the
Company. “Cause” shall mean (i) Executive’s willful and continued failure
substantially to perform the duties of his position (other than as a result of
total or partial incapacity due to physical or mental illness), (ii) any willful
act or omission by the Executive constituting dishonesty, fraud or other
malfeasance, which in any such case is demonstrably injurious to the financial
condition or business reputation of the Company or any of its affiliates, or
(iii) the Executive’s conviction of a felony under the laws of the United States
or any state thereof or any other jurisdiction in which the Company or any of
its subsidiaries conducts business which materially impairs the value of
Executive’s services to the Company or any of its subsidiaries. For purposes of
this definition, no act or failure to act shall be deemed “willful” unless
effected by Executive not in good faith and without a reasonable belief that
such action or failure to act was in or not opposed to the best interests of the
Company.
          (b) Termination for Other than Cause or by Resignation. Either the
Executive or the Company may terminate the employment of Executive hereunder at
any time for any reason upon written notice to the other party provided thirty
(30) days in advance of the anticipated date of Termination. Upon such notice,
Executive shall be entitled to receive his Base Salary through the date of
Termination, plus payments and benefits in accordance with Sections 6(a),
(b) and (c) and 7(d) of this Agreement. Executive shall not be entitled to any
further compensation or severance payments. All other benefits due Executive
following Executive’s termination of employment shall be determined in
accordance with the plans, policies and practices of the Company.
          (c) Death or Disability. Executive’s employment hereunder shall
terminate upon his death and may be terminated by the Company upon his
Disability during the Employment Term. Upon termination of Executive’s
employment hereunder upon Executive’s Disability or death, Executive or his
estate (as the case may be) shall be entitled to receive Base Salary through the
date of Termination, plus payments made in accordance with Sections 6(a),
(b) and (c). In addition, if Executive’s employment is terminated as a result of
a Disability, and subject to Executive’s compliance with Section 8 of this
Agreement, Executive shall be entitled to be reimbursed for the additional costs
to Executive, including any additional tax costs associated with such
reimbursements, of continuing group health and dental benefits under COBRA at a
level equivalent to those benefits in which he participated prior to the
Termination Date for a period of twenty nine (29) months from the Termination
Date (“COBRA Benefit Continuation Period”). Following the end of the 29-month
COBRA Benefit Continuation Period, and continuing until Executive reaches the
age of 65 or is no longer subject to a Disability, whichever date is earlier,
Executive shall also be entitled to be reimbursed for the additional reasonable
costs of obtaining equivalent health and dental insurance coverage,

4



--------------------------------------------------------------------------------



 



including any additional tax costs associated with such reimbursements, through
an insurance policy or policies he purchases on his own. Executive shall bear
full responsibility for applying for COBRA coverage and for obtaining coverage
under any other insurance policy subject to reimbursement under this
Section 7(c), and nothing herein shall constitute a guarantee of COBRA
continuation coverage or benefits or a guarantee of eligibility for health or
dental insurance coverage. Reimbursements under this Section 7(c) shall be made
on a monthly basis, but no later than the last day of the calendar year
following the year in which the expenses were incurred. Under no circumstances
will Executive be entitled to a cash payment in lieu of reimbursements for the
actual costs of premiums for health or dental coverage hereunder. The amount of
expenses eligible for reimbursement during any calendar year shall not be
affected by the amount of expenses eligible for reimbursement in any other
calendar year. The term Disability as used in this Section 7(c) shall be defined
in accordance with permanent disability under Internal Revenue Code §
409A(a)(2)(c).
          (d) Benefits. Following the date of Termination, except in the case of
Executive’s death or Disability, and subject to Executive’s compliance with
Section 8 of this Agreement, Executive shall be entitled to:
               (i) reimbursement for the actual costs incurred by Executive,
including any additional tax costs associated with such reimbursements, of
continued coverage under the Company’s group health, medical and dental benefit
plans under COBRA at the same level as Executive participated as of the
Effective Date of this Agreement, for a period of 18 months. Executive shall
bear full responsibility for applying for COBRA coverage and for obtaining
coverage under any other insurance policy subject to reimbursement under this
Section 7(d)(i), and nothing herein shall constitute a guarantee of COBRA
continuation coverage or benefits or a guarantee of eligibility for health or
dental insurance coverage. Reimbursements under this Section 7(d)(i) shall be
made on a monthly basis, but in no event later than the last day of the calendar
year following the year in which the expenses were incurred. Under no
circumstances will Executive be entitled to a cash payment or other benefit in
lieu of reimbursements for the actual costs of premiums for health or dental
coverage hereunder. The amount of expenses eligible for reimbursement during any
calendar year shall not be affected by the amount of expenses eligible for
reimbursement in any other calendar year. Benefits under this Section 7(d)(i)
shall terminate if Executive becomes employed during the eighteen (18) month
period following the Date of Termination and eligible for coverage under another
group health and dental plan. Executive shall provide the Company with notice of
such employment within thirty (30) days of commencement; and
               (ii) reimbursement for the actual costs incurred by Executive,
including any additional tax costs associated with such reimbursements, in
obtaining term life insurance coverage equivalent in coverage to that elected by
Executive as of the Effective Date of this Agreement, following the date of
Termination and continuing until the last day of the eighteenth month or, if
sooner, until comparable life insurance coverage is available to Executive in
connection with subsequent employment or self-employment. Executive shall bear
full responsibility for applying for life insurance coverage subject to
reimbursement under this Section 7(d)(ii), and nothing herein shall constitute a
guarantee of eligibility for life insurance coverage. Reimbursements under this
Section 7(d)(ii) shall be made on a monthly basis, but in no event later than
the last day of the calendar year following the year in which the expenses

5



--------------------------------------------------------------------------------



 



were incurred. Under no circumstances will Executive be entitled to a cash
payment or other benefit in lieu of reimbursements for the actual costs of
premiums for term life insurance coverage hereunder. The amount of expenses
eligible for reimbursement during any calendar year shall not be affected by the
amount of expenses eligible for reimbursement in any other calendar year.
Executive shall provide the Company with notice of any subsequent employment or
self-employment under which life insurance coverage becomes available within
thirty (30) days of commencement such employment.
     8. Release of Claims. Any provision of this Agreement to the contrary
notwithstanding, Executive shall be obligated to execute and not revoke within
the time periods described a valid general release of claims (“General Release”)
from time-to-time in favor of the Company in connection with certain payments
made or benefits provided under Section 6(a)(i) and Sections 7(c) and (d) of
this Agreement, as a condition to receiving such payments and benefits under
this Agreement. Executive’s General Release shall be in the form used generally
by the Company at the time the release is to be used, substantially in the form
attached as Exhibit A. The Company has provided Executive with the final General
Release provided for in this Agreement in connection with the payment due under
Section 6(a)(i) (the “Section 6(a) General Release”) and Executive shall return
an executed Section 6(a) General Release on or before December 29, 2008, but not
before December 14, 2008. The Company will provide Executive with a final
General Release applicable to the benefits to be provided under Sections 7(c) or
(d), as applicable, (the “Section 7 General Release”) on or before the date of
Termination. The Section 7 General Release shall be executed and returned by
Executive to the Company within thirty (30) days following receipt, but not
before the date of Termination. No General Release from Executive shall be
deemed to be effective until the 7-day revocation period has expired. In
addition, the Company shall execute a release of claims against Executive upon
providing benefits under Sections 7(c) or (d), as applicable.
     9. Indemnification. The Company will indemnify Executive (and his legal
representative or other successors) to the fullest extent permitted (including a
payment of expenses in advance of final disposition of a proceeding) by
applicable law, as in effect at the time of the subject act or omission, or by
the Certificate of Incorporation and By-Laws of the Company, as in effect at
such time or on the Commencement Date, or by the terms of any indemnification
agreement between the Company and Executive, whichever affords or afforded
greatest protection to Executive, and Executive shall be entitled to the
protection of any insurance policies the Company may elect to maintain generally
for the benefit of its directors and officers (and to the extent the Company
maintains such an insurance policy or policies, Executive shall be covered by
such policy or policies, in accordance with its or their terms to the maximum
extent of the coverage available for any Company officer or director), against
all costs, charges and expenses whatsoever incurred or sustained by him or his
legal representatives (including but not limited to any judgment entered by a
court of law) at the time such costs, charges and expenses are incurred or
sustained, in connection with any action, suit or proceeding to which Executive
(or his legal representatives or other successors) may be made a party by reason
of his having accepted employment with the Company or by reason of his being or
having been a director, officer or employee of the Company, or any subsidiary of
the Company, or his serving or having served any other enterprise as a director,
officer or employee at the request of the Company. Executive’s rights under this
Section 9 shall continue without time limit for so long as he may be subject to
any such liability, whether or not the Employment Term may have

6



--------------------------------------------------------------------------------



 



ended.
     10. Non-Competition.
          (a) Executive acknowledges and recognizes the highly competitive
nature of the businesses of the Company and its affiliates and accordingly
agrees that during the Employment Term and for a period of one year after the
date of Termination thereof:
               (i) Executive will not directly or indirectly engage in any
business which is in competition with any line of business conducted by the
Company or its affiliates (including without limitation by performing or
soliciting the performance of services for any person who is a customer or
client of the Company or any of its affiliates) whether such engagement is as an
officer, director, proprietor, employee, partner, investor (other than as a
holder of less than 1% of the outstanding capital stock of a publicly traded
corporation), consultant, advisor, agent, sales representative or other
participant, in any location in which the Company or any of its affiliates
conducted any such competing line of business; and
               (ii) Executive will not directly or indirectly assist others in
engaging in any of the activities in which Executive is prohibited from engaging
in by clause (i) above; and
               (iii) Executive will not directly or indirectly induce any
employee of the Company or any of its affiliates to engage in any activity in
which Executive is prohibited to engage by this Section, or to terminate his or
her employment with the Company or any of its affiliates, and will not directly
or indirectly employ or offer employment to any person who was employed by the
Company or any of its affiliates unless such person shall have ceased to be
employed by the Company or any of its affiliates for a period of at least
12 months; and
               (iv) Executive will not directly or indirectly solicit clients,
subscribers or suppliers of the Company or telephone companies for which the
Company serves as sales agent or induce any such person to terminate its
relationships with the Company.
          (b) It is expressly understood and agreed that although Executive and
the Company consider the restrictions contained in this Section 10 to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Agreement is an unenforceable restriction against Executive, the provisions
of this Agreement shall not be rendered void but shall be deemed amended to
apply as to such maximum time and territory and to such maximum extent as such
court may judicially determine or indicate to be enforceable. Alternatively, if
any court of competent jurisdiction finds that any restriction contained in this
Agreement is unenforceable, and such restriction cannot be amended so as to make
it enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.
     11. Confidentiality; Nondisparagement.
          (a) Executive will not at any time (whether during or after his
employment with the Company) disclose or use for his own benefit or purposes or
the benefit or purposes of

7



--------------------------------------------------------------------------------



 



any other person, firm, partnership, joint venture, association, corporation or
other business organization, entity or enterprise other than the Company and any
of its subsidiaries or affiliates, any trade secrets, information, data, or
other confidential information relating to customers, development programs,
costs, marketing, trading, investment, sales activities, promotion, credit and
financial data, manufacturing processes, financing methods, plans, employees,
organizational structure or the business and affairs of the Company generally,
or of any subsidiary or affiliate of the Company, provided that the foregoing
shall not apply to information which is not unique to the Company or which is
generally known to the industry or the public other than as a result of
Executive’s breach of this covenant. Executive agrees that upon termination of
his employment with the Company for any reason, he will return to the Company
immediately all memoranda, books, papers, plans, information, letters and other
data, and all copies thereof or therefrom, in any way relating to the business
of the Company and its affiliates, except that he may retain personal notes,
notebooks and diaries. Executive further agrees that he will not retain or use
for his account at any time any trade names, trademark or other proprietary
business designation used or owned in connection with the business of the
Company or its affiliates.
          (b) Executive will not at any time (whether during or after his
employment with the Company) knowingly make any statement, written or oral, or
take any other action relating to the Company or its officers or directors that
would disparage or otherwise harm the Company, its business or its reputation or
those of any of its officers and directors.
     12. Material Inducement; Specific Performance. Executive acknowledges and
agrees that the covenants entered into by Executive in Section 10 and 11 are
essential elements of the parties’ agreement as expressed herein, are a material
inducement for the Company to enter into this Agreement and the breach thereof
would be a material breach of this Agreement. Executive further acknowledges and
agrees that the Company’s remedies at law for a breach or threatened breach of
any of the provisions of Section 10 or Section 11 would be inadequate and, in
recognition of this fact, Executive agrees that, in the event of such a breach
or threatened breach, in addition to any remedies at law, the Company, without
posting any bond, shall be entitled to obtain equitable relief in the form of
specific performance, temporary restraining order, temporary or permanent
injunction or any other equitable remedy which may then be available.
     13. Litigation Support. Executive agrees that he will assist and cooperate
with the Company in connection with the defense or prosecution of any claim that
may be made against or by the Company or its affiliates, or in connection with
any ongoing or future investigation or dispute or claim of any kind involving
the Company or its affiliates, including any proceeding before any arbitral,
administrative, judicial, legislative, or other body or agency, including
testifying in any proceeding, to the extent such claims, investigations or
proceedings relate to services performed or required to be performed by
Executive, pertinent knowledge possessed by Executive, or any act or omission by
Executive. Executive further agrees to perform all acts and to execute and
deliver any documents that may be reasonably necessary to carry out the
provisions of this Section.
     14. Legal Fees. The Company will pay or reimburse Executive, as incurred,
all legal fees and costs incurred by Executive in enforcing his rights under the
Agreement, if Executive’s

8



--------------------------------------------------------------------------------



 



position substantially prevails.
     15. Miscellaneous.
          (a) Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of North Carolina.
          (b) Entire Agreement/Amendments. This Agreement contains the entire
understanding of the parties with respect to the employment of Executive by the
Company and supercedes any and all prior and/or contemporaneous agreements,
either oral or written, including without limitation the Prior Agreement, other
than the agreements evidencing any grants of stock options, stock appreciation
rights and other equity-based awards, between the parties thereto, with respect
to the subject matter hereof. There are no restrictions, agreements, promises,
warranties, covenants or undertakings between the parties with respect to the
subject matter herein other than those expressly set forth herein and in the
incentive compensation and other employee benefit plans and arrangements of the
Company referenced herein. This Agreement may not be altered, modified, or
amended except by written instrument signed by the parties hereto.
          (c) No Waiver. The failure of a party to insist upon strict adherence
to any term of this Agreement on any occasion shall not be considered a waiver
of such party’s rights or deprive such party of the right thereafter to insist
upon strict adherence to that term or any other term of this Agreement.
          (d) Severability. In the event that any one or more of the provisions
of this Agreement shall be or become invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
of this Agreement shall not be affected thereby.
          (e) Assignment. This Agreement shall not be assignable by Executive
and shall be assignable by the Company only with the consent of Executive except
as set forth in Section 17(h); provided that no such assignment by the Company
shall relieve the Company of any liability hereunder, whether accrued before or
after such assignment.
          (f) No Mitigation. Executive shall not be required to mitigate the
amount of any payment provided for in this Agreement by seeking other employment
or otherwise, and no such employment, if obtained, or compensation or benefits
payable in connection therewith, shall reduce any amounts or benefits to which
Executive is entitled hereunder except as provided for in Section 7(d).
          (g) Arbitration. Any dispute between the parties to this Agreement
arising from or relating to the terms of this Agreement or the employment of
Executive by the Company shall be submitted to arbitration in Raleigh, North
Carolina under the auspices of the American Arbitration Association.
          (h) Successors; Binding Agreement

9



--------------------------------------------------------------------------------



 



               (i) The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. Such assumption and agreement shall be obtained prior to the
effectiveness of any such succession. As used in this Agreement, “Company” shall
mean the Company as hereinbefore defined and any successor to its business
and/or assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law, or otherwise. Prior to a change in control, the term “Company”
shall also mean any affiliate of the Company to which Executive may be
transferred and the Company shall cause such successor employer to be considered
the “Company” bound by the terms of this Agreement and this Agreement shall be
amended to so provide. Following a change in control the term “Company” shall
not mean any affiliate of the Company to which Executive may be transferred
unless Executive shall have previously approved of such transfer in writing, in
which case the Company shall cause such successor employer to be considered the
“Company” bound by the terms of this Agreement and this Agreement shall be
amended to so provide.
               (ii) This Agreement shall inure to the benefit of and be binding
upon personal or legal representatives, executors, administrators, successors,
heirs, distributees, devisees and legatees. If Executive should die while any
amount would still be payable to Executive hereunder if Executive had continued
to live, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Agreement to the devisee, legatee or other
designee of Executive or, if there is no such designee, to the estate of
Executive.
          (i) Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
Executive at the address appearing from time to time in the personnel records of
the Company and to the Company at the address of its corporate headquarters,
directed to the attention of the Board with a copy to the Secretary of the
Company, or in either case to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.
          (j) Withholding Taxes. The Company may withhold from any amounts
payable under this Agreement such Federal, state or local taxes as shall be
required to be withheld pursuant to any applicable law or regulation.
          (k) Counterparts. This Agreement may be signed in counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.
          (l) Survivability. Notwithstanding anything to the contrary set forth
herein, the following provisions of this Agreement shall survive any termination
of Executive’s employment hereunder and/or termination of this Agreement:
Sections 7 through 21.

10



--------------------------------------------------------------------------------



 



     16. Executive’s Release. (a) Except with respect to Executive’s rights
hereunder, Executive, Executive’s representatives, successors and assigns
release and forever discharges the Company and its successors, assigns,
subsidiaries, affiliates, directors, officers, executives, employees, attorneys,
agents and trustees or administrators of any Company plan from any and all
claims, demands, debts, damages, injuries, actions or rights of action of any
nature whatsoever (collectively “Executive’s Claims”), whether known or unknown,
which Executive had, now has or may have (provided, however, that Executive’s
Claims accruing after the Effective Date shall not be released hereby) against
the Company, its successors, assigns, subsidiaries, affiliates, directors,
officers, executives, attorneys, agents and trustees or administrators of any
Company plan, including, without limitation, Executive’s Claims relating to or
arising out of Executive’s employment with the Company, or for compensation for
such employment, including any claims for compensation under the Company’s
Deferred Compensation Plan or for severance under any severance plan or practice
maintained by the Company. Executive represents that Executive has not filed any
action, complaint, charge, grievance or arbitration against the Company or any
of its successors, assigns, subsidiaries, affiliates, directors, officers,
Executives, attorneys, agents and trustees or administrators of any Company
plan.
          (b) Executive covenants that neither Executive, nor any of Executive’s
respective heirs, representatives, successors or assigns, will commence,
prosecute or cause to be commenced or prosecuted against the Company or any of
its successors, assigns, subsidiaries, affiliates, directors, officers,
executives, attorneys, agents and trustees or administrators of any Company plan
any action or other proceeding based upon any claims, demands, causes of action,
obligations, damages or liabilities which are to be released by this Agreement,
nor will Executive seek to challenge the validity of this Agreement, except that
this covenant not to sue does not affect Executive’s future right to enforce
appropriately in a court of competent jurisdiction the terms of this Agreement.
          (c) By releasing the claims described in this Section 16, Executive
does not waive any claims that cannot be waived as a matter of law, including
without limitation any claims filed with the Equal Employment Opportunity
Commission, the U.S. Department of Labor or claims under the Age Discrimination
in Employment Act that arise after the Effective Date of this Agreement.
     17. Review of Release. Executive acknowledges that (a) Executive has been
advised to consult with an attorney before executing this Agreement and that
Executive has been advised by an attorney or has knowingly waived Executive’s
right to do so, (b) Executive has been offered a period of at least twenty-one
(21) days to consider the release of claims included in this Agreement, such
period commencing on November 6, 2008, the date this Agreement, including
Executive’s release herein, was first delivered to Executive, (c) Executive has
a period of seven (7) days from the date he executes this Agreement within which
to revoke it and that this Agreement will not become effective or enforceable
until the expiration of this seven (7) day revocation period, (d) Executive
fully understands the terms and contents of this Agreement and freely,
voluntarily, knowingly and without coercion enters into this Agreement, and
(e) the waiver or release by Executive of rights or claims Executive may have
under Title VII of the Civil Rights Act of 1964, the Executive Retirement Income
Security Act of 1974, the Age

11



--------------------------------------------------------------------------------



 



Discrimination in Employment Act of 1967, the Older Workers Benefit Protection
Act, the Fair Labor Standards Act, the Americans with Disabilities Act, the
Rehabilitation Act, the Worker Adjustment and Retraining Act (all as amended)
and/or any other local, state or federal law dealing with employment or the
termination thereof is knowing and voluntary and, accordingly, that it shall be
a breach of this Agreement to institute any action or to recover any damages
that would be in conflict with or contrary to this acknowledgment or the
releases Executive has granted hereunder. Executive understands and agrees that
the Company’s agreement to the terms of this Agreement, payment of money and
other benefits to Executive and Executive’s signing of this Agreement, does not
in any way indicate that Executive has any viable claims against the Company or
that the Company admits any liability whatsoever. Since first receiving this
Agreement on November 6, 2008, Executive has had an opportunity to consider it
carefully, and has proposed additional terms, most of which have since been
incorporated into this revised Agreement. Executive acknowledges and agrees that
the changes made as a result of his proposals are not material and do not
restart the running of the twenty-one (21) day review period set forth above.
     18. The Company’s Release. (a) Except with respect to the Company’s rights
hereunder, the Company, its representatives, successors and assigns releases and
forever discharges the Executive and his successors, assigns, executors,
attorneys and agents from any and all claims, demands, debts, damages, injuries,
actions or rights of action of any nature whatsoever (collectively “Company
Claims”), whether known or unknown, which the Company had, now has or may have
(provided, however, that Company Claims accruing after the Effective Date shall
not be released hereby) against Executive, his successors, assigns, attorneys
and agents, including, without limitation, Company Claims relating to or arising
out of Executive’s employment with the Company. The Company represents that it
has not filed any action, complaint, charge, grievance or arbitration against
Executive or any of his successors, assigns, attorneys or agents.
          (b) The Company covenants that neither the Company, nor any of the
Company’s representatives, successors or assigns, will commence, prosecute or
cause to be commenced or prosecuted against Executive or any of his successors,
assigns, attorneys or agents any action or other proceeding based upon any
claims, demands, causes of action, obligations, damages or liabilities which are
to be released by this Agreement, nor will the Company seek to challenge the
validity of this Agreement, except that this covenant not to sue does not affect
the Company’s future right to enforce appropriately in a court of competent
jurisdiction the terms of this Agreement.
     19. Section 409A.
          (a) Savings Clause To the extent any of the payments or benefits
required under this Agreement are, or in the opinion of counsel to the Company
or Executive, could be interpreted in the future to create, a nonqualified
deferred compensation plan that does not meet the requirements of
Section 409A(a)(2), (3) and (4) of the Internal Revenue Code (the “Code”) and
all regulations, guidance, or other interpretative authority thereunder (the
“Section 409A Requirements”), the Company and Executive hereby agree to execute
any and all amendments to this Agreement or otherwise reform this Agreement as
deemed necessary by either of such

12



--------------------------------------------------------------------------------



 



counsel, and prepared by counsel to the Company, to either cause such payments
or benefits not to be a nonqualified deferred compensation plan or to meet the
Section 409A Requirements. In amending or reforming this Agreement for Code
Section 409A purposes, the Company shall maintain, to the maximum extent
practicable, the original intent and economic benefit of this Agreement without
subjecting Executive to additional tax or interest; provided further, however,
the Company shall not be obligated to pay any additional material amount to
Executive as a result of such amendment.
          (b) Delayed Distribution to Key Employees. If the Company determines,
in accordance with Sections 409A and 416(i) of the Code and the regulations
promulgated thereunder, in the Company’s sole discretion, that Executive is a
Key Employee of the Company on the date his employment with the Company
terminates and that a delay in severance pay and benefits provided under this
Agreement is necessary for compliance with Section 409A(a)(2)(B)(i), then any
severance payments and any continuation of benefits or reimbursement of benefit
costs provided under this Agreement and not otherwise exempt from Section 409A
shall be delayed for a period of six (6) months (the “409A Delay Period”). In
such event, any such severance payments and the cost of any such continuation of
benefits provided under this Agreement that would otherwise be due and payable
to Executive during the 409A Delay Period shall be paid to Executive in a lump
sum cash amount in the month following the end of the 409A Delay Period. For
purposes of this Agreement, “Key Employee” shall mean an employee who, on an
Identification Date (“Identification Date” shall mean each December 31) is a key
employee as defined in Section 416(i) of the Code without regard to paragraph
(5) of that section. If Executive is identified as a Key Employee on an
Identification Date, then Employee shall be considered a Key Employee for
purposes of this Agreement during the period beginning on the first April 1
following the Identification Date and ending on the following March 31. For
clarification purposes and the avoidance of doubt, the parties acknowledge that
this Section 19(b) is not applicable to the payments under Section 6 of this
Agreement.
          (c) Separation from Service. A termination of employment shall not be
deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits following or upon a
termination of employment unless such termination also constitutes a “Separation
from Service” within the meaning of Section 409A and, for purposes of any such
provision of this Agreement, references to a “termination,” “termination of
employment,” “separation from service” or like terms shall mean Separation from
Service. An event will not be considered a termination of Executive’s employment
if it is reasonably anticipated that Executive will continue to provide services
for the Company or any entity treated as a single employer with the Company for
purposes of Section 409A (as an employee, independent contractor, consultant, or
otherwise) after the event, unless it is reasonably anticipated that the level
of such services after the event will be no more than 20 percent of the average
level of Executive’s services performed over the 36-month period preceding the
event.
          (d) Separate Payments. Each payment required under this Agreement
shall be considered a separate payment for purposes of Section 409A.
     20. Equity Awards. Pursuant to Section 12(b) of the R. H. Donnelley
Corporation

13



--------------------------------------------------------------------------------



 



2005 Stock Award and Incentive Plan (“2005 Plan”), upon Executive’s request, the
Compensation and Benefits Committee shall approve the transfer to Executive’s
ex-wife of up to one-half of: (i) Executive’s currently vested Non-qualified
Stock Options and SARs, and (ii) Executive’s currently unvested Non-qualified
Stock Options and SARs when and if they become vested. The parties agree to
execute such administrative documentation as is reasonably required from
time-to-time to accomplish such transfers. In addition, the Company acknowledges
and agrees that upon the Termination of Executive’s employment, the time during
which Executive and his ex-wife may exercise Executive’s then vested
Non-qualified Stock Options and SARs will be extended to twelve (12) months from
the date of Termination, but not later than the expiration of the term of any
such Non-qualified Stock Options and SARs.
     21. Effective Date. This Agreement is effective as of the date the 7-day
revocation period under Section 17 expires (“Effective Date”). Until the
Effective Date, the Prior Agreement shall remain in full force and effect in
accordance with its terms without regard to this Agreement.
[SIGNATURES ON FOLLOWING PAGE]

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the day and year first above written.

         
 
  Robert J. Bush
 
       
 
   
 
  /s/ Robert J. Bush
 
       
 
  R.H. DONNELLEY CORPORATION
 
       
 
  By:   /s/ Steven M. Blondy
 
       
 
      Name: Steven M. Blondy
Title:   Executive Vice President
            & Chief Financial Officer

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF GENERAL RELEASE OF CLAIMS BY EXECUTIVE
     THIS GENERAL RELEASE AGREEMENT (the “General Release Agreement”) dated as
of this ___day of ____________, made by and between Robert J. Bush (hereinafter
referred to as “Executive”), and R.H. Donnelley Corporation (hereinafter, unless
the context indicates to the contrary, deemed to include its subsidiaries,
partnerships and affiliates and referred to as the “Company”).
     WHEREAS, Executive has been employed by the Company pursuant to the terms
and conditions of an Amended and Restated Employment Agreement, dated as of
November 10, 2008 (the “Restated Employment Agreement”);
     WHEREAS, Section 8 of the Restated Employment Agreement provides that in
order for Executive to receive payment under Section 6(a)(i) thereof and the
benefits under Sections 7(c) or (d) thereof, as applicable, he must timely
execute, and not revoke, this General Release Agreement at each relevant time;
and
     WHEREAS, capitalized terms used herein without definition shall have the
meanings given to such terms in the Restated Employment Agreement.
     NOW, THEREFORE, in consideration of the mutual covenants and promises
provided in the Restated Employment Agreement, including but not limited to the
benefits to be provided to Executive thereunder, and in connection with [for the
Section 6(a) General Release: the payment to be made to Executive under
Section 6(a)(i) of the Restated Employment Agreement][ for the Section 7 General
Release: the benefits to be provided to Executive under Section 7(c) or (d), as
applicable, of the Restated Employment Agreement], Executive agrees as follows:
     1. Release.
          a. Except with respect to Executive’s rights under the Restated
Employment Agreement and under any pension or 401 (k) retirement plans and
equity award agreements applicable to Executive as of the date of the Restated
Employment Agreement, Executive, Executive’s representatives, successors and
assigns release and forever discharges the Company and its successors, assigns,
subsidiaries, affiliates, directors, officers, executives, employees, attorneys,
agents and trustees or administrators of any Company plan from any and all
claims, demands, debts, damages, injuries, actions or rights of action of any
nature whatsoever (collectively “Executive’s Claims”), whether known or unknown,
which Executive had, now has or may have (provided, however, that Executive’s
Claims accruing after the Effective Date shall not be released hereby) against
the Company, its successors, assigns, subsidiaries, affiliates, directors,
officers, executives, attorneys, agents and trustees or administrators of any
Company plan, including, without limitation, Executive’s Claims relating

 



--------------------------------------------------------------------------------



 



to or arising out of Executive’s employment with the Company, or for
compensation for such employment, including any claims for compensation under
the Company’s Deferred Compensation Plan or for severance under any severance
plan or practice maintained by the Company. Executive represents that Executive
has not filed any action, complaint, charge, grievance or arbitration against
the Company or any of its successors, assigns, subsidiaries, affiliates,
directors, officers, Executives, attorneys, agents and trustees or
administrators of any Company plan.
          b. Executive covenants that neither Executive, nor any of Executive’s
respective heirs, representatives, successors or assigns, will commence,
prosecute or cause to be commenced or prosecuted against the Company or any of
its successors, assigns, subsidiaries, affiliates, directors, officers,
executives, attorneys, agents and trustees or administrators of any Company plan
any action or other proceeding based upon any claims, demands, causes of action,
obligations, damages or liabilities which are to be released by this General
Release Agreement, nor will Executive seek to challenge the validity of this
General Release Agreement, except that this covenant not to sue does not affect
Executive’s future right to enforce appropriately in a court of competent
jurisdiction the applicable terms of the Restated Employment Agreement.
          c. By releasing the claims described in this Section 1, Executive does
not waive any claims that cannot be waived as a matter of law, including without
limitation any claims filed with the Equal Employment Opportunity Commission,
the U.S. Department of Labor or claims under the Age Discrimination in
Employment Act that arise after the Effective Date of this General Release
Agreement.
     2. Review of Release. Executive acknowledges that (a) Executive has been
advised to consult with an attorney before executing this General Release
Agreement and that Executive has been advised by an attorney or has knowingly
waived Executive’s right to do so, (b) Executive has been offered a period of at
least twenty-one (21) days to consider the release of claims included in this
General Release Agreement, such period commencing on [insert date], the date
this General Release Agreement was delivered to Executive, (c) Executive has a
period of seven (7) days from the date he executes this General Release
Agreement within which to revoke it and that this General Release Agreement will
not become effective or enforceable until the expiration of this seven (7) day
revocation period, (d) Executive fully understands the terms and contents of
this General Release Agreement and freely, voluntarily, knowingly and without
coercion enters into this General Release Agreement, and (e) the waiver or
release by Executive of rights or claims Executive may have under Title VII of
the Civil Rights Act of 1964, the Executive Retirement Income Security Act of
1974, the Age Discrimination in Employment Act of 1967, the Older Workers
Benefit Protection Act, the Fair Labor Standards Act, the Americans with
Disabilities Act, the Rehabilitation Act, the Worker Adjustment and Retraining
Act (all as amended) and/or any other local, state or federal law dealing with
employment or the termination thereof is knowing and voluntary and, accordingly,
that it shall be a breach of this General Release Agreement to institute any
action or to recover any damages that would be in conflict with or contrary to
this acknowledgment or the releases Executive has granted hereunder. Executive
understands and agrees that the Company’s acknowledgment of this General Release
Agreement, payment of money and other

-2-



--------------------------------------------------------------------------------



 



benefits to Executive and Executive’s signing of this General Release Agreement,
does not in any way indicate that Executive has any viable claims against the
Company or that the Company admits any liability whatsoever. This General
Release Agreement shall be executed and returned to the Company by Executive on
or before [insert date], but not before [insert date].
     3. Restated Employment Agreement. Executive shall enjoy his rights under
and continue to be bound by the terms of the Restated Employment Agreement and
nothing herein shall relieve Executive or the Company of any obligations under
such Restated Employment Agreement that otherwise apply.
     4. Severability. If for any reason any one or more of the provisions of
this General Release Agreement shall be held or deemed to be inoperative,
unenforceable or invalid by a court of competent jurisdiction, such
circumstances shall not have the effect of rendering such provision invalid in
any other case or rendering any other provisions of this General Release
Agreement inoperative, unenforceable or invalid. In any such event, such
provision shall be read by such court to be as broad and restrictive as possible
without being found to be inoperative, unenforceable or invalid.
     5. Governing Law. This General Release Agreement shall be construed in
accordance with the laws of the State of North Carolina, without giving effect
to the conflict of laws provisions thereof, except to the extent superseded by
applicable federal law.
     6. Effective Date. This General Release Agreement shall be effective as of
the date the 7-day revocation period under Section 2 expires (“Effective Date”).
     7. Counterparts. This General Release Agreement may be signed in
counterparts, each of which shall be deemed an original, with all counterparts
taken together representing one and the same General Release Agreement, with the
same effect as if all of the signatures were upon the same instrument.
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.

-3-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Executive has hereunder executed this General Release
Agreement.

         
 
   
 
  Robert J. Bush
 
       
 
  Date:    
 
       
 
       
 
  ACKNOWLEDGED:
 
       
 
  R.H. DONNELLEY CORPORATION
 
       
 
   
 
  Name:
 
       
 
  Title:

